MEMORANDUM **
Nevada state prisoner Val Jerome Ealey appeals pro se the summary judgment in his 42 U.S.C. § 1983 action, which alleged defendants violated his constitutional rights by seizing $7,100 in currency from his luggage. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Delta Sav. Bank v. United States, 265 F.3d 1017, 1021 (9th Cir.2001), and we affirm.
The district court properly determined that it lacked subject matter jurisdiction because Ealey5s action effectively seeks review of a final, state court decision. See Fontana Empire Center, LLC v. City of *58Fontana, 307 F.3d 987, 992 (9th Cir.2002) (federal district courts lack jurisdiction to review final, state court judgments).
Ealey’s remaining contentions lack merit.
We deny Ealey’s motion for change of venue filed October 15, 2002.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.